Exhibit 10.6

 

LOGO [g60839img01.jpg]

 

QUALITY DISTRIBUTION, INC.

2003 RESTRICTED STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is dated as of the date
set forth on the signature page hereto between QUALITY DISTRIBUTION, INC., a
Florida corporation (the “Corporation”), and the grantee named on the signature
page hereto (the “Grantee”).

 

Pursuant to the Quality Distribution, Inc. 2003 Restricted Stock Incentive Plan,
as now or hereafter amended, restated, supplemented or otherwise modified from
time-to-time (the “Plan”), the Corporation has granted to the Grantee, effective
as of the date set forth on the signature page hereto (the “Award Date”), a
right to participate in the Plan, upon the terms and conditions set forth herein
and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Grantee, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1. The Plan. The Restricted Stock Award (as defined herein) and all rights of
the Grantee with respect thereto are subject to, and the Grantee agrees to be
bound by, all of the terms and conditions of the provisions of the Plan,
incorporated herein by reference, to the extent such provisions are applicable
to the Restricted Stock Award. In the event of a conflict between any provision
of this Agreement and the Plan, the provisions of the Plan shall control. Unless
otherwise expressly provided in other Sections of this Agreement, provisions of
the Plan that confer discretionary authority on the Administrator do not (and
shall not be deemed to) create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the
Administrator so conferred by appropriate action of the Administrator under the
Plan after the date hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.

 

2. Restricted Stock Award. Subject to the terms, conditions and restrictions of
this Agreement, the Corporation grants to the Grantee as of the Award Date the
number of shares of Common Stock (the “Restricted Stock Award”) set forth on the
signature page hereto.

 

3. Vesting. Unless accelerated in the sole discretion of the Administrator or as
otherwise provided in the Plan, the Restricted Stock Award granted under the
Plan will vest fully as set forth on the signature page hereto.

 

4. Continuance of Employment. The vesting of Restricted Stock Awards requires
continued employment or service of the Grantee with the Corporation or an entity
within the Company through and including each applicable Vesting Date as a
condition to the vesting of the applicable installment of the Restricted Stock
Award and the rights and benefits under this Agreement. Partial employment or
service, even if substantial, during any vesting period will not entitle the
Grantee to any proportionate vesting or avoid or mitigate a termination of
rights

 



--------------------------------------------------------------------------------

and benefits upon or following a termination of employment or services as
provided in Section 8 below or under the Plan.

 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation or an entity within the Company, affects
the Grantee’s status as an employee at will who is subject to termination
without cause, confers upon the Grantee any right to remain employed by or
provide service to the Corporation or an entity within the Company, interferes
in any way with the right of the Corporation or an entity within the Company at
any time to terminate such employment or service, or affects the right of the
Corporation or an entity within the Company to increase or decrease the
Grantee’s other compensation or benefits.

 

Nothing in this paragraph is intended to adversely affect any independent
contractual right of the Grantee without his or her consent thereto.

 

5. Dividend and Voting Rights. The Grantee shall be entitled to cash dividends
and voting rights with record dates after the Award Date with respect to the
Restricted Stock Award even though such shares are not vested, provided that
such rights shall terminate immediately as to any such shares that are forfeited
under the terms of this Agreement or the Plan.

 

6. Restrictions on Transfer. Prior to the time that they have vested, neither
the shares of Common Stock making up the Restricted Stock Award, nor any
interest therein, amount payable in respect thereof, or Restricted Property (as
defined in Section 9 hereof) may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily, and any attempt to consummate, or any agreement to effectuate,
any of the foregoing shall have no effect. The transfer restrictions in the
preceding sentence shall not apply to (i) transfers to the Corporation, or (ii)
transfers by will or the laws of descent and distribution. The terms of the Plan
and this Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of Grantee.

 

7. Stock Certificates.

 

(a) Book Entry Form. The Corporation may issue the shares of Common Stock making
up the Restricted Stock Award in book entry form, registered in the name of the
Grantee with notations regarding applicable restrictions on transfer.

 

(b) Certificates to be Held by Corporation. Any certificates representing Common
Stock making up the Restricted Stock Award that may be issued shall be held by
the Corporation until the restrictions on such shares shall have lapsed and the
shares shall thereby have become vested or the shares represented thereby have
been forfeited hereunder.

 

(c) Delivery of Certificates Upon Vesting. As soon as practicable following the
request of Grantee therefor after the lapse or other release of restrictions,
the Corporation shall either remove the notations on any shares of Common Stock
as to which the restrictions have lapsed or been released (or such lesser number
of shares as may be permitted pursuant to Section 8.5 of the Plan) and that have
been issued in book entry form or the Corporation shall deliver to the Grantee
(or other person entitled under the Plan to receive the shares) a certificate

 



--------------------------------------------------------------------------------

or certificates (or shall deliver the shares of Common Stock electronically by
DWAC or similar method) evidencing the number of shares of Common Stock as to
which the restrictions have lapsed or been released (or such lesser number as
may be permitted pursuant to Section 8.5 of the Plan). The Grantee or such other
person shall deliver to the Corporation any representations or other documents
or assurances required pursuant to Section 8.1 of the Plan. The shares so
delivered shall no longer be restricted shares hereunder.

 

8. Effect of Termination of Employment.

 

(a) Forfeiture after Certain Events. Except as provided in Section 7.2 of the
Plan and Section 9 hereof, the Grantee’s shares of Common Stock shall be
forfeited to the extent such shares have not become vested upon the date the
Grantee is no longer employed by the Corporation or an entity within the Company
for any reason (the “Termination Date”), whether with or without Cause,
voluntarily or involuntarily. Failure to stand for election or be elected to the
Board of Directors whether voluntary or involuntary, shall constitute a
termination of service and have the same effect as if Grantee is no longer
employed by the Corporation or an entity within the Company for any reason
(unless the Grantee is otherwise employed by the Corporation or an entity within
the Company). Without implication that the contrary would otherwise be true, the
Administrator shall have the power to deem the employment of Grantee with the
Corporation or an entity within the Company to be terminated for Cause after the
date of such termination, and regardless of the deemed nature of such
termination as of the date of termination, if it subsequently obtains knowledge
of facts and circumstances that constitute Cause in the discretion of the
Administrator. If an entity ceases to be a Subsidiary, such action shall be
deemed to be a termination of employment of all employees of that entity, but
the Administrator, in its sole and absolute discretion, may make provision in
such circumstances for accelerated vesting of some or all of the remaining
restricted shares under any Restricted Stock Awards held by such employees,
effective immediately prior to such event.

 

(b) Return of Shares. Upon the occurrence of any forfeiture of shares of Common
Stock making up the Restricted Stock Award hereunder, such unvested, forfeited
shares shall, without payment of any consideration by the Corporation for such
transfer, be automatically transferred to the Corporation, without any other
action by the Grantee, or the Grantee’s Beneficiary or Personal Representative,
as the case may be. The Corporation may take any action necessary or advisable
to evidence such transfer. The Grantee, or the Grantee’s Beneficiary or Personal
Representative, as the case may be, shall deliver any additional documents of
transfer that the Corporation may request to confirm the transfer of such
unvested, forfeited shares to the Corporation.

 

(c) Repurchase Right of the Corporation. In the event that the Grantee’s
employment with the Corporation or any entity of the Company is terminated for
Cause, then the Corporation shall have the right (but not the obligation) to
repurchase, and the Grantee shall have the obligation to sell, all shares of
Common Stock making up the Restricted Stock Award that were vested on the
Termination Date. The Corporation shall repurchase such shares from the Grantee
pursuant to this Section 8(c) at a per share price equal to the lesser of (i)
the fair market value of such shares on the Termination Date or (ii) the actual,
per share, cash consideration paid, if any, by the Grantee to the Corporation
for such shares. The Corporation and the Grantee

 



--------------------------------------------------------------------------------

shall consummate such repurchase as promptly as practicable, and the Grantee
shall take all actions reasonably requested by the Corporation in connection
therewith.

 

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments if appropriate in the number and kind of
securities that may become vested under a Restricted Stock Award. If any
adjustment shall be made under Section 7.1 of the Plan or a Change in Control
Event shall occur and the shares of Restricted Stock are not fully vested upon
such Change in Control Event or prior thereto, the restrictions applicable to
such shares of Common Stock shall continue in effect with respect to any
consideration or other securities (the “Restricted Property” and, for the
purposes of this Agreement, “Common Stock” shall include “Restricted Property”,
unless the context otherwise requires) received in respect of such Common Stock.
Such Restricted Property shall vest at such times and in such proportion as the
shares of Common Stock to which the Restricted Property is attributable vest, or
would have vested pursuant to the terms hereof if such shares of Common Stock
had remained outstanding. To the extent that the Restricted Property includes
any cash (other than regular cash dividends provided for in Section 5 hereof),
such cash shall be invested, pursuant to policies established by the
Administrator, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Administrator, the earnings on which shall be added to and become a part of the
Restricted Property.

 

10. Tax Withholding. The Corporation (or the entity within the Company last
employing the Grantee) shall be entitled to require a cash payment by or on
behalf of the Grantee and/or to deduct from other compensation payable to the
Grantee any sums required by federal, state or local tax law to be withheld with
respect to the vesting of any Common Stock. Alternatively, the Grantee or other
person in whom the Common Stock vests may irrevocably elect, in such manner and
at such time or times prior to any applicable tax date as may be permitted or
required under Section 8.5 of the Plan and rules established by the
Administrator, to have the Corporation (or the entity within the Company last
employing the Grantee) withhold and reacquire shares of Common Stock at their
fair market value at the time of vesting to satisfy any withholding obligations
of the Company with respect to such vesting. Any election to have shares so held
back and reacquired shall be subject to such rules and procedures, which may
include prior approval of the Administrator, as the Administrator may impose,
and shall not be available if the Grantee makes or has made an election pursuant
to Section 83(b) of the Code with respect to a Restricted Stock Award.

 

11. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Corporate Secretary and to the Grantee at the address given
beneath the Grantee’s signature hereto, or at such other address as either party
may hereafter designate in writing to the other.

 

12. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement must be in writing and shall not operate or be construed as a
waiver of any other or subsequent breach.

 

13. Grantee’s Undertaking. The Grantee hereby agrees to take whatever additional
actions and execute whatever additional documents the Administrator may in its
reasonable

 



--------------------------------------------------------------------------------

judgment deem necessary or advisable in order to carry out or effect one or more
of the obligations or restrictions imposed on the Grantee pursuant to the
express provisions of this Agreement and the Plan.

 

14. Governing Law. All questions concerning the construction, interpretation and
validity of this Agreement shall be governed by and construed and enforced in
accordance with the domestic laws of the State of Florida, without giving effect
to any choice or conflict of law provision or rule (whether in the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida. In furtherance of the
foregoing, the internal law of the State of Florida will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 

15. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

 

16. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

17. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan.

 

*    *    *    *    *

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement, including the
terms set forth below, to be executed on its behalf by a duly authorized officer
and the Grantee has hereunto set his or her hand as of the date and year first
below written.

 

Date:      Restricted Stock Award:    ***    *** shares. Award Date:     
Vesting Schedule:    % on December 31 of each year beginning December 31, ****.

 

QUALITY DISTRIBUTION, INC.

By:

       

Name:

   

Title:

 

GRANTEE  

Signature

 

Print Name

 